Filed 6/22/18
                     CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     SECOND APPELLATE DISTRICT

                           DIVISION FIVE


K.C.,                              No. B287356

      Petitioner,                  (Los Angeles Super. Ct.
                                   No. FJ51703)

                v.

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

      Respondent;

THE PEOPLE,

      Real Party in Interest.


     ORIGINAL PROCEEDINGS; petition for writ of mandate.
Benjamin R. Campos, Commissioner. Writ denied.
     Janice Y. Fukai, Alternate Public Defender, Felicia Kahn
Grant and Lisa Kang, for Petitioner.
      Jackie Lacey, District Attorney, Roberta Schwartz and
John Pomeroy, Deputy District Attorneys, for Real Party in
Interest.
               _________________________________

                        I. INTRODUCTION

      Petitioner K.C. is in juvenile delinquency proceedings.
After he turned 18, the juvenile court granted the probation
department’s request to remand him to county jail pending
decision on the People’s motion to transfer him to a court of
criminal jurisdiction. K.C. then filed a petition for writ of
mandate, arguing the juvenile court lacked authority to transfer
to county jail an 18-year-old who had not yet been found
unsuitable for treatment under the juvenile court laws. We deny
the petition and affirm the transfer order.

                  II. FACTUAL BACKGROUND

        The People filed a wardship petition, pursuant to Welfare
and Institutions Code section 602,1 on March 17, 2017, alleging
four counts of attempted murder as well as firearm, gang, and
great bodily injury enhancements against K.C. On the same day,
the People filed a motion to transfer K.C. to a court of criminal
jurisdiction pursuant to section 707, subdivision (a)(1). That
motion remains pending.



1       All statutory references are to the Welfare and Institutions
Code.




                                  2
       In August 2017, K.C. turned 18 years of age. About a
month later, the probation department filed a request to remand
K.C. to county jail pursuant to section 208.5. K.C. opposed on the
ground that section 208.5 does not grant the juvenile court
authority to transfer an 18-year-old to county jail prior to the
juvenile being found unfit for juvenile court jurisdiction. After
hearing testimony about K.C.’s conduct in juvenile detention, the
juvenile court granted the request on November 7, 2017, finding
it had transfer authority under sections 207.6 and 208.5.
       K.C. filed a petition for writ of mandate on January 8,
2018. We issued an order to show cause and now deny the
petition.

                        III. DISCUSSION

A.    Standard of Review and Rules of Statutory Construction

       We review questions of law and statutory interpretation de
novo. (People v. Kurtenbach (2012) 204 Cal. App. 4th 1264, 1276.)
“‘Under settled canons of statutory construction, in construing a
statute we ascertain the Legislature’s intent in order to
effectuate the law’s purpose. [Citation.] We must look to the
statute’s words and give them their usual and ordinary meaning.
[Citation.]’” (People v. Robinson (2010) 47 Cal. 4th 1104, 1138.)
“In doing so, however, we do not consider the statutory language
‘in isolation.’ [Citation.] Rather, we look to ‘the entire substance
of the statute . . . in order to determine the scope and purpose of
the provision . . . . [Citation.]’ [Citation.] . . . We must
harmonize ‘the various parts of a statutory enactment . . . by
considering the particular clause or section in the context of the




                                 3
statutory framework as a whole.’ [Citations.]” (People v.
Mendoza (2000) 23 Cal. 4th 896, 907-908.) “‘The statute’s plain
meaning controls the court’s interpretation unless its words are
ambiguous.’ [Citation.]” (People v. Robinson, supra, 47 Cal.4th
at p. 1138.)
       “If, however, the language supports more than one
reasonable construction, we may consider ‘a variety of extrinsic
aids, including the ostensible objects to be achieved, the evils to
be remedied, the legislative history, public policy,
contemporaneous administrative construction, and the statutory
scheme of which the statute is a part.’ [Citation.] Using these
extrinsic aids, we ‘select the construction that comports most
closely with the apparent intent of the Legislature, with a view to
promoting rather than defeating the general purpose of the
statute, and avoid an interpretation that would lead to absurd
consequences.’ [Citation.]” (People v. Sinohui (2002) 28 Cal. 4th
205, 211-212.)

B.    Section 208.5

      The probation department requested K.C.’s transfer
pursuant to section 208.5, subdivision (a), which provides in
relevant part: “Notwithstanding any other law, in any case in
which a minor who is detained in or committed to a county
institution established for the purpose of housing juveniles
attains 18 years of age prior to or during the period of detention
or confinement he or she may be allowed to come or remain in
contact with those juveniles until 19 years of age, at which time
he or she, upon the recommendation of the probation officer, shall
be delivered to the custody of the sheriff for the remainder of the




                                 4
time he or she remains in custody, unless the juvenile court
orders continued detention in a juvenile facility. If continued
detention is ordered for a ward under the jurisdiction of the
juvenile court who is 19 years of age or older but under 21 years
of age, the detained person may be allowed to come into or
remain in contact with any other person detained in the
institution subject to the requirements of subdivision (b). The
person shall be advised of his or her ability to petition the court
for continued detention in a juvenile facility at the time of his or
her attainment of 19 years of age. Notwithstanding any other
law, the sheriff may allow the person to come into and remain in
contact with other adults in the county jail or in any other county
correctional facility in which he or she is housed.”
      In In re Ramon M. (2009) 178 Cal. App. 4th 665 (Ramon M.),
an 18-year-old ward argued the juvenile court erred in detaining
him in, and later committing him to, county jail. (Id. at pp. 670,
674.) The appellate court construed section 208.5, together with
section 737, subdivision (a), which, at the time, provided:
“Whenever a person has been adjudged a ward of the juvenile
court and has been committed or otherwise disposed of as
provided in this chapter for the care of wards of the juvenile
court, the court may order that the ward be detained in the
detention home, or in the case of a ward of the age 18 years or
more, in the county jail or otherwise as the court deems fit until
the execution of the order of commitment or of other disposition.”
      Harmonizing the two provisions, the court held it improper
for an 18-year-old to be directly detained in county jail. (Ramon
M., supra, 178 Cal.App.4th at p. 674.) Rather, he should have
been placed in a juvenile facility initially. (Ibid.) Then, the
probation department could have obtained an order to transfer




                                 5
him to county jail under section 208.5 or section 737,
subdivision (a). (Ibid.) The court held these two provisions
governed Ramon M.’s detention until “execution of the order of
commitment or of other disposition.” (Ibid.) At that point, the
juvenile court’s options were limited by section 202, which does
not permit a ward to be committed to county jail as
“punishment.” (Ibid.; see also In re Jose H. (2000) 77 Cal. App. 4th
1090, 1099-1100.)
       The present case involves the pre-disposition detention of
an 18-year-old. Ramon M. held that transfer of an 18-year-old
ward to county jail is permitted under section 208.5 and section
737, subdivision (a). However, it did not hold that section 208.5,
standing alone, permits an 18-year-old to be transferred to county
jail. Nor did Ramon M. analyze section 208.5’s language, instead
relying on section 737, subdivision (a)’s explicit language that
“the court may order that the ward be detained in the detention
home, or in the case of a ward of the age of 18 years or more, in
the county jail.” (Ramon M., supra, 178 Cal.App.4th at pp. 671-
674.)
       As petitioner points out, section 737, subdivision (a) has
since been amended and now reads: “Whenever a person has
been adjudged a ward of the juvenile court and has been
committed or otherwise disposed of as provided in this chapter for
the care of wards of the juvenile court, the court may order that
the ward be detained until the execution of the order of
commitment or of other disposition.”
       Section 737, subdivision (a) does not support petitioner’s
transfer to county jail for two reasons. First, the provision, as
amended, no longer refers to the detention of 18-year-olds in
county jail. Second, by its terms, the section only applies to a




                                6
person who has “been adjudged a ward of the juvenile court.”
Unlike the 18-year-old in Ramon M., who violated probation
while he was already a ward of the court, petitioner has not yet
been adjudged a ward of the juvenile court. (See § 602 [“any
person who is under 18 years of age when he or she violates any
law . . . defining crime . . . is within the jurisdiction of the
juvenile court, which may adjudge such person to be a ward of
the court”]; In re Gladys R. (1970) 1 Cal. 3d 855, 867 [child may be
declared a ward of the court under section 602 only if there is
clear proof he or she violated a criminal law].)
       Therefore, the question before us today is whether section
208.5 permits an 18-year-old, who has not yet been adjudged a
ward, to be transferred to county jail upon recommendation of the
probation department and order of the juvenile court.

            a. Plain Language of Section 208.5

       The probation department points to the following portion of
section 208.5: “a minor who . . . attains 18 years of age . . . may
be allowed to come or remain in contact with those juveniles until
19 years of age.” (§ 208.5, subd. (a).) That the statute says “may”
and not “shall” suggests an 18-year-old is not required to remain
in juvenile custody, according to the probation department. That
necessarily means the court has authority to transfer an 18-year-
old to county jail. (See In re Charles G. (2004) 115 Cal. App. 4th
608, 613-614 [analyzing section 208.5 to mean 18-year-olds “may”
remain in juvenile facilities while those 19 and older “shall” be
transferred to an adult facility].)
       Yet section 208.5 does not expressly grant courts authority
to transfer 18-year-olds to county jail. Had the Legislature




                                 7
intended to treat 18-year-olds and 19-year-olds similarly, it could
have said so explicitly. As petitioner points out, section 208.5
permits 19-year-olds to petition the court for continued detention
in a juvenile facility, but does not make similar provisions for 18-
year-olds. That suggests the provision does not contemplate any
transfer of 18-year-olds to adult facilities, whether mandatory or
discretionary.

            b. Legislative History of Section 208.5

       As the plain language is ambiguous, we look to the
legislative history to determine the Legislature’s intent. Section
208.5 was originally added in 1984. As originally enacted, it
read: “Notwithstanding any other provision of law, in any case in
which a minor who is detained in or committed to a county
institution established for the purpose of housing juveniles
attains the age of 18 during the period of detention or
confinement he or she may be allowed to come or remain in
contact with those juveniles until the age of 19.” (Stats. 1984, ch.
207 (Assem. Bill No. 2895), § 1.)
       At the time, the law required separation of juveniles who
were detained in “any institution in which adults are confined.”
(Assem. Com. on Crim. Law & Pub. Safety, Rep. on Assem.
Bill No. 2895, Apr. 4, 1984, p. 1.) This provision was meant to
ensure that minors housed in adult facilities would not come into
contact with adults. (Ibid.) The bill’s authors explained that
some county counsels were interpreting the law “to mean that if a
juvenile reaches 18 while in custody, she must be separated from
the minors housed in the institution. This situation has resulted
in some juveniles being placed in isolation or removed from




                                 8
treatment programs.” (Sen. Com. on Judiciary, Rep. on Assem.
Bill No. 2895 (1983-1984 Reg. Sess.), as amended April 24, 1984,
p. 2.) The legislative history notes that other counties, and the
California Youth Authority, already allowed contact between
minors and those who turn 18 while housed in juvenile facilities.
(Assem. Com. on Crim. Law and Pub. Safety, Rep. on Assem. Bill
No. 2895 (1983-1984 Reg. Sess.), April 4, 1984, p. 1.) The bill was
meant to clarify any confusion. (Ibid.)
       This history suggests the Legislature deliberately drafted
the phrase, “may be allowed to come or remain in contact with
those juveniles until 19 years of age,” to clarify that counties
could keep 18-year-olds housed with other juvenile detainees. It
does not mandate 18-year-olds be housed with juveniles, nor does
it require 18-year-olds to be transferred to adult facilities.
Throughout the legislative history, the bill’s authors emphasized
the new law would lead to increased flexibility in how 18-year-
olds are housed. (See Cal. Youth and Adult Correctional Agency,
analysis of Assem. Bill No. 2895 (1983-1984 Reg. Sess.), Mar. 12,
1984, p. 2 [“Judges should continue to have discretion of
detaining the near 18 year old immature offender in juvenile
facilities for a full program without being constrained by an
unrealistic segregation requirement. AB 2895 will accomplish
this.”]; Sen. Com. on Judiciary, Rep. on Assem. Bill No. 2895
(1983-1984 Reg. Sess.), as amended April 24, 1984, p. 2 [“The
purpose of this bill is to provide counties with greater flexibility
in housing juvenile offenders”].)
       This emphasis on flexibility supports the probation
department’s position that section 208.5 permits, but not does
require, transfer of 18-year-olds to county jail. In fact, the
Enrolled Bill Report states this explicitly: “Existing law requires




                                 9
that a juvenile who reaches his/her 18th birthday while in
custody be transferred to an adult detention facility. This bill
would make a mandatory transfer permissive until age 19.”2
(Cal. Youth and Adult Correctional Agency, Enrolled Bill Rep. on
Assem. Bill No. 2895 (1983-1984 Reg. Sess.), Apr. 24, 1984, p. 1.)
That transfer is “permissive” necessarily means the juvenile
court has transfer authority.

            c. Policy Objectives

       Petitioner argues the landscape of juvenile justice has
changed and now favors rehabilitation over punishment, as
evidenced by the passage of Proposition 57. He points out his
best chance to show his amenability to the services of the juvenile
court will be what he accomplishes while in the custody of the
juvenile court.
       Set against that is the probation department’s duty to
ensure the safety and well-being of the general population in
juvenile facilities. As the Legislature noted in enacting section
208.5, housing in juvenile facilities is in dormitories. That
housing situation exposes younger, less hardened, and more
malleable minors to the influence and dangers of older detainees
who may be more hardened, more aggressive, and less amenable
to instruction and rehabilitation. The latter’s presence in


2      We recognize the Enrolled Bill Report is not necessarily
indicative of legislative intent, as it is prepared by the executive
branch after a law is passed by the Legislature. However, it may
be used to corroborate the Legislature’s intent, as reflected in the
legislative reports. (People v. Allen (2001) 88 Cal. App. 4th 986,
995, fn. 19.)




                                   10
juvenile custody may well jeopardize the safety and rehabilitative
potential of the former. As a matter of policy, we believe it wiser
to allow the probation department and juvenile court to address
such risks on a case-by-case basis by recommending and ordering
transfer of 18-year-olds to county jail as they deem necessary.
       This case provides a good example. The juvenile court
transferred K.C. to county jail only after hearing testimony
regarding K.C.’s conduct in juvenile detention. A probation
officer testified that K.C. and four other juveniles were being
transported in a van when they removed the safety cage inside
the van, tried to open the vehicle’s sliding door, and shattered the
window on the sliding door. To regain control, the probation
officer deployed pepper spray in the van, subjecting everyone,
including one juvenile who did not take part in the disruptive
activities, to the spray. A second witness testified K.C. was
terminated from the college prep readiness program at the
juvenile facility. K.C. had been aggressive, cursed, and refused to
do work for 40 minutes during a session. As a result, none of the
other students in the program were able to work. The trial court
noted that it had previously warned K.C. that he had to behave
himself because the court “is also charged with the responsibility
for the health, the welfare and safety of the other minors.” It felt
K.C. had great leadership potential. But his leadership ability
also made him a disruptive force in juvenile hall. We believe the
probation department and juvenile court should have discretion
to minimize risks to other juvenile detainees in these cases, by
transferring 18-year-old detainees as appropriate.
       We do not discount petitioner’s argument that he should be
given a fair chance to show himself amenable to the services of
the juvenile court. However, he was housed in a juvenile facility




                                11
from the time of his detention in March 2017 until at least
January 2018, when he filed this writ petition. During that time,
he had ample opportunity to persuade the probation department
that he would benefit from remaining in juvenile detention
without being a disruptive influence or undue risk to other
juvenile detainees. Based on the probation department’s
recommendation and the juvenile court’s transfer order, it
appears he has failed to do so.
      In this regard, we note there are cases holding a juvenile
court may not commit an 18-year-old (or any other ward) to
county jail as punishment after disposition. (See In re Jose H.,
supra, 77 Cal.App.4th at pp. 1099-1100; In re Kenny A. (2000) 79
Cal. App. 4th 1, 6.) An 18-, 19-, or even 21-year-old who has been
adjudged a ward is necessarily someone who is considered fit for
treatment under the juvenile court laws. In making that
determination, a juvenile court and/or prosecutor has weighed
the person’s maturity, rehabilitative potential, and prior
delinquency history. (§ 707, subd. (a)(1).) Someone who is being
held in juvenile hall pending a fitness hearing ultimately may be
found unfit for juvenile court jurisdiction due to his or her
maturity, lack of potential for growth and rehabilitation, and/or
record of serious delinquency. Thus, it makes sense to grant the
probation department and juvenile court latitude in determining
whether an 18-year-old (or 19- to 21-year old) who is being held
pre-disposition can safely be housed with other, potentially much
younger minors and with wards who have been deemed fit for
treatment under the juvenile court laws.
      In all, we believe the policy arguments favor the flexible,
case-by-case approach advocated by the probation department.
The probation department’s consistent position in interpreting




                               12
section 208.5, subdivision (a) to confer such discretion is entitled
to persuasive weight. (Ste. Marie v. Riverside County Regional
Park & Open-Space Dist. (2009) 46 Cal. 4th 282, 292 [“‘[C]ourts
must give great weight and respect to an administrative agency’s
interpretation of a statute governing its powers and
responsibilities’”]; see also People v. Sinohui, supra, 28 Cal.4th at
pp. 211-212.)

C.    Section 207.1

      Petitioner argues that interpreting section 208.5 to permit
transfer of 18-year-olds to county jail would conflict with section
207.1, subdivision (a) which provides: “No court, judge, referee,
peace officer, or employee of a detention facility shall knowingly
detain any minor in a jail or lockup, except as provided in
subdivision (b) or (d).” (§ 207.1, subd. (a).) Subsections (b) and
(d) are not relevant here.3
       Citing In re Jeffrey M. (2006) 141 Cal. App. 4th 1017, 1022-
1028 (Jeffrey M.), petitioner argues the word “minor” refers to
someone under age 18 at the time of the crime. Jeffrey M.
addresses section 730.7, which authorizes a court to hold a parent
jointly and severally liable for restitution awards and fines
assessed against a minor. Jeffrey M. analyzed the meaning of the
word “minor” in the context of several other provisions in the
Welfare and Institutions Code, but it did not purport to apply any
single definition to the entire statutory scheme.


3     Subdivision (b) addresses the detention of minors who are
either transferred to, or directly charged in, a court of criminal
jurisdiction. Subdivision (d) refers to minors in temporary
custody.




                                 13
       In fact, Jeffrey M. agreed with a prior court’s reasoning
that “minor,” in the context of sections 902 and 903, was intended
“in the traditional sense, i.e., a person under 18 years of age” (id.
at p. 1023, quoting In re Jesse V. (1989) 214 Cal. App. 3d 1619,
1622-1623), while simultaneously noting that the same definition
would be “ludicrous” in the context of other provisions, such as
sections 633 and 634, which address a minor’s right to counsel
during delinquency proceedings. (Jeffrey M., supra, 141
Cal.App.4th at pp. 1023-1024.)
       No court has addressed the meaning of the word “minor” in
the context of sections 207.1 and 208.5. As the two provisions
address the same subject matter, we construe them with an eye
toward harmonizing them if possible. (See Lakin v. Watkins
Associated Industries (1993) 6 Cal. 4th 644, 658-659 [the meaning
of a statute may not be determined from a single word or
sentence but must be construed in context and provisions related
to the same subject matter must be harmonized if possible].)
       The Welfare and Institutions Code uses various words
throughout the statutory scheme to describe persons subject to
juvenile delinquency jurisdiction. These include “ward,”
“dependent child,” “minor,” “juvenile,” and “person.” Under
section 602, “any person who is under 18 years of age when he or
she” commits his crime “is within the jurisdiction of the juvenile
court, which may adjudge such person to be a ward of the court.”
(§ 602.) The juvenile court may retain jurisdiction over any ward
until he or she reaches age 21 or, in limited cases, age 23 or 25.
(§ 607, subds. (a)-(b), (f); In re K.J. (2014) 224 Cal. App. 4th 1194,
1209.)
       Section 207.1, subdivision (a) prohibits courts from
detaining any “minor” in a jail or lockup unless he or she is in




                                 14
temporary custody or has been found unfit for juvenile court
jurisdiction. If we were to construe “minor” to mean anyone
under age 18 at the time of the crime, then section 207.1 would
mean that no court could detain a 19- to 21-year-old in an adult
detention facility, so long as his or her crime was committed
before age 18. This makes no sense when juxtaposed against
section 208.5, subdivision (a), which expressly provides for the
housing of 19-year-olds in county jail, so long as it is by the
probation department’s recommendation and with the juvenile
court’s approval. (See also In re Charles G., supra, 115
Cal.App.4th at pp. 611-612 [ward who was 20 years old when he
violated probation could not be directly detained in adult
detention facility pending probation revocation hearing, but could
be detained in juvenile facility and then transferred to adult
facility upon recommendation of the probation department and
order of the juvenile court pursuant to section 208.5].)
       Provisions addressing the same subject matter must be
harmonized where possible. (Lakin v. Watkins Associated
Industries, supra, 6 Cal.4th at pp. 658-659.) Therefore, we
construe section 207.1 in the only way that does not conflict with
section 208.5. Except as provided in subdivisions (b) and (d),
courts may not detain a “minor” in a jail or lockup, where “minor”
is defined as a person under age 18.4 Finally, to the extent

4     We recognize that section 208.5 refers to “minors” as well
as “juveniles”: “Notwithstanding any other law, in any case in
which a minor who is detained in or committed to a county
institution established for the purpose of housing juveniles
attains 18 years of age prior to or during the period of detention
or confinement he or she may be allowed to come or remain in
contact with those juveniles until 19 years of age, at which time
he or she, upon the recommendation of the probation officer, shall




                                15
sections 208.5 and 207.1 conflict, we apply the maxim that “later
enactments supersede earlier ones.” (State Dept. of Public Health
v. Superior Court (2015) 60 Cal. 4th 940, 960.) As the later-
enacted provision, section 208.5 controls.




be delivered to the custody of the sheriff for the remainder of the
time he or she remains in custody, unless the juvenile court
orders continued detention in a juvenile facility.” (§ 208.5.)
       It is canonical that we construe statutes to give meaning to
every word, phrase, sentence, and part of an act. (Palos Verdes
Faculty Assn. v. Palos Verdes Peninsula Unified Sch. Dist. (1978)
21 Cal. 3d 650, 659.) “The Legislature is ordinarily not presumed
to use statutory language in a sense which would render
nugatory or redundant important provisions of the statute.”
(Gonzales & Co. v. Dept. of Alcoholic Bev. Control (1984) 151
Cal. App. 3d 172, 178.) Therefore, where the Legislature uses two
different words in the same sentence, we assume it intended the
words to have different meanings. (Ibid.)
       Under these principles, if “minor” means a person under
age 18, then “juvenile” must mean something else. We believe it
does mean something else. Section 208.5, subdivision (b)
specifies the county must obtain approval “of a county institution
established for the purpose of housing juveniles as a suitable
place for confinement before the institution is used for the
detention or commitment of an individual under the jurisdiction
of the juvenile court who is 19 years of age or older but under 21
years of age where the detained person will come into or remain
in contact with persons under 18 years of age who are detained in
the institution.” This provision signals that an institution for the
housing of “juveniles” is an institution that houses both persons
under age 18 as well as persons under the juvenile court’s
jurisdiction who are 19 to 21 years of age. Thus, “juvenile,” in the
context of section 208.5 refers to a person housed in a juvenile
facility.




                                16
D.    Section 207.6

       The juvenile court cited section 207.6 as an additional basis
for its decision to transfer petitioner to county jail. The provision
is inapplicable, as it addresses only those minors who are
declared “not a fit and proper subject to be dealt with under the
juvenile court law.”5 Although the People have filed a motion to
transfer the matter to a court of criminal jurisdiction, the
juvenile court has yet to conduct a fitness hearing under section
707, subdivision (a)(1). Nonetheless, because we conclude the
juvenile court had transfer authority under section 208.5,
subdivision (a), we deny the petition.




5       Section 207.6 provides, “[a] minor may be detained in a jail
or other secure facility for the confinement of adults pursuant to
subdivision (b) of [s]ection 207.1 or paragraph (1) of subdivision
(b) of [s]ection 707.1 only if the court makes its findings on the
record and, in addition, finds that the minor poses a danger to
the staff, other minors in the juvenile facility, or to the public
because of the minor’s failure to respond to the disciplinary
control of the juvenile facility, or because the nature of the
danger posed by the minor cannot safely be managed by the
disciplinary procedures of the juvenile facility.” Sections 207.1,
subdivision (b) and 707.1, subdivision (b)(1) both address minors
who are declared “not a fit and proper subject to be dealt with
under the juvenile court law.”




                                 17
                       IV. DISPOSITION
      The petition for writ of mandate is denied.
                CERTIFIED FOR PUBLICATION



                                                 KIM, J.

We concur:



             KRIEGLER, Acting P. J.



             BAKER, J.




     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                18